Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 17/467,239        filed on 1/24/2022.
2. 	Claim(s) 1-16 and 19-20 are currently pending and have been fully examined.

3.	Claim(s) 17-18 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Arguments/Remarks

6.	Applicant’s response, filed on 1/24/2022, has fully been considered, but is moot in light of a new ground of rejection.

Applicant’s Argument #1:

Applicant contends that the 35 USC 101 rejection of claim(s) 1-16 and 19-20, set forth in the prior office action was improper for Applicant’s claim is not directed to an abstract idea.  Additionally, applicant’s claim is directed to an improvement to computer functionality and is a practical application.

Examiner’s Response to Argument #1:



    PNG
    media_image1.png
    221
    698
    media_image1.png
    Greyscale

[From Page 12 of 15 Applicant’s remarks].  The Examiner would like to point out that Applicant’s claim is not directed to the functionality and or operation of a blockchain.  Applicant’s claim is directed to “verifying a client device.”  Applicant seems to be asserting that the generating of a file (e.g. a commitment) and then posting of the generated file to a database (e.g. blockchain) is an example of “improvement to technology.”  The Examiner does not find Applicant’s arguments persuasive.


The Examiner respectfully disagrees with the Applicant’s contentions.  Applicant’s claim 1, is directed to the abstract idea of “verifying a client device,” without significantly more.  Taking Applicant’s claim elements separately, the functions performed by the computer at each step of the process is purely conventional.  Using computers to perform the function(s) of, “generating…sending…verifying…posting…” are one of the most basic function(s) of a computer.  These function(s) of, generating…sending…verifying…posting…” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool. 

Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality. 

Claim 1 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect in the improvement in any other technology or technical field.  Applicant’s claim limitations does not describe any particular improvement in the manner of a computer functions.  

None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

verifying a client device,” without significantly more.  

Applicant’s claim 1 does not provide an inventive concept because the additional elements recited in claim 1 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “the mental process for verifying a client device,” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content. 

The Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   

The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  

Applicant has offered no persuasive argument or technical reasoning to demonstrate that the “verifying of a client device” recited in claim 1 involves more than well-understood, routine and conventional computer activities, i.e., generic computer functions. CF. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Simply programing a general-purpose computer or generic circuitry to perform an abstract ides does not provide an “inventive concept” such that the claim amounts to significantly more than that abstract idea. See Alice, 573 U.S. at 221-227

The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 

Considered as an ordered combination, the computer functions of Applicant’s claim 1 add nothing that is not already present when the steps are considered separately; hence, the ordering of the steps is therefore, ordinary and conventional.


In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.

Dependent claim(s) 2-19 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claim(s) 2-19 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.

In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or 
Dependent claim(s) 2-19 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 


Applicant’s Argument #2:

Applicant contends that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action.

Examiner’s Response to Argument #2:

Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn.



Applicant’s Argument #3:

Applicant contends that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action.

Examiner’s Response to Argument #3:

Applicant’s argument that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive as to claim 2; however, Applicant does not address the 35 USC 112(b) rejection directed toward claim 3 as recited on page 22 of the prior office action.  Therefore, the Examiner maintains that rejection directed toward claim 3.

Claim Rejections – 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, 

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claims 1-16 and 19-20 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):

(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward a method, which is a statutory category of invention.
Representative claim 20 is directed toward an apparatus, which is a statutory category of invention.
The claim(s) recite(s) verifying a client device, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. 
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);


Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
generating, by the client device, a commitment based on information characteristic of a user and a random number inputted at the client device;
sending, by the client device to a verification system, the commitment and the information characteristic of the user;
verifying, by the verification system performing a non-interactive zero-knowledge (ZK) proof with the client device, the commitment (i) using documentation provided by the user comprising the information characteristic of the user and (ii) without the verification system obtaining the random number; and
responsive to the verification, posting, by the verification system, the commitment to a blockchain.
Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
generating…sending…verifying…posting….”
Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites organizing human activity.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (3) Certain Methods of Organizing Human Activity;
Because the claims are directed to “verifying a client device” it is an abstract idea.   Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
by the client device, a commitment based on information characteristic of a user and a random number inputted at the client device;
sending, by the client device to a verification system, the commitment and the information characteristic of the user;
verifying, by the verification system performing a non-interactive zero-knowledge (ZK) proof with the client device, the commitment (i) using documentation provided by the user comprising the information characteristic of the user and (ii) without the verification system obtaining the random number; and
responsive to the verification, posting, by the verification system, the commitment to a blockchain.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.

A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).


Result of Claim Analysis:
The claim recites the additional element(s): client device; verification system;
the “client device” and “verification system” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.
Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;
Claim Analysis:
generating, by the client device, a commitment based on information characteristic of a user and a random number inputted at the client device;
sending, by the client device to a verification system, the commitment and the information characteristic of the user;
verifying, by the verification system performing a non-interactive zero-knowledge (ZK) proof with the client device, the commitment (i) using documentation provided by the user comprising the information characteristic of the user and (ii) without the verification system obtaining the random number; and
responsive to the verification, posting, by the verification system, the commitment to a blockchain.
Claim Analysis Result:

abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
responsive to the verification, posting, by the verification system, the commitment to a blockchain.
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer abstract idea,” to perform functions, such as, “generating…sending…verifying…posting…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of 
“generating…sending…verifying…posting…,” which are instructions to implement the “abstract idea.”   
abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Tampa gutter cleaning steve 8138428614 
Dependent claim(s) 2-16 and 19 when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations only refine the abstract idea further.  
For instance, in claim(s) 2-16 and 19 the steps, under the broadest reasonable interpretation, are further refinements of [organizing human activities, mental process, mathematical concepts/formulas] because these steps further describe the intermediary steps of the underlying process.
In all the dependent claim(s), the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claim(s) do not affect an improvement to 
	Dependent claim(s) 2-16 and 19 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
.
10.	Claim(s) 1-16 and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As to claim 1, Applicant recites, “verifying, by the verification system performing a non-interactive zero-knowledge (ZK) proof with the client device, the commitment (i) using documentation provided by the user comprising the information characteristic of the user and (ii) without the verification system obtaining the random number;” however, Applicants Specification recites:
	 
[0040] In some embodiments, participants of the requested survey may be based on whether public criteria (e.g., demographics or other suitable criteria) of each interested provider 110 matches public criteria specified by requester 130. In these or other embodiments, participants of the survey may be based on whether answers provided by the provider to screening questions of the requester matches, i.e., to satisfy confidential criteria. For the public criteria matching, a zero-knowledge (ZK) proof may be performed between provider 110 and requester 130. Once a match is confirmed for the public criteria and/or confidential criteria, provider 110 may fulfill the request (e.g., complete a response to the survey or questionnaire) using created data points, encrypt the resultant data points created by the provider, and publish the encrypted data points to the blockchain. The publishing of the data points may, in some embodiments, only take place after the data points are validated by the smart contract along with the provider's committed-to demographic. The provider may receive some token value in response, effectively selling their data. The requester may then close out the request (i.e., once the requested data is extracted from the smart contract).

Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of works.  Hence, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of is to be performed.1   One of ordinary skill in the art would have reasonably concluded that 2  

	Claim 20 contains similar language or like deficiencies found in claim 1.

	Dependent claims 2-16 are also rejected for being depdent upon rejected claim 1.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


12.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As to claim 3, the scope of the claim is not clear as Applicant recites, “wherein the blockchain is a tamper-resistant ledger comprising a chronological ordering of a plurality of blocks.”  Applicant’s claim is directed to the client device and “verification system,” not to what the blockchain is.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.3

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

applicant’s disclosure.


Brehmer et al., (US 2019/0229890);

Various embodiments provide for data object collection, management, tracking, or control with a blockchain. In particular, some embodiments collect, manage, track, or control one or more data objects between two or more nodes, where each node is associated with a particular user and each particular user controls their respective data objects through their associated node. A node associated with a particular user can effectively serve as a computer container for storing data objects associated with the particular user, and further for supporting one or more functions (e.g., collection, management, tracking, or control functions) with respect to the data objects associated with the particular user.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).



	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 



217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/10/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”